                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 1 of 14 Page ID #:135



                                                                       1   BLAKEMAN LAW
                                                                       2   Benjamin Blakeman (SBN: 60596)
                                                                           8383 Wilshire Blvd., Suite 510
                                                                       3   Beverly Hills, CA 90211
                                                                       4   Telephone: (213) 629-9922
                                                                           Facsimile: (213) 232-3230
                                                                       5   Email: ben@lifeinsurance-law.com
                                                                       6
                                                                           Attorneys for Plaintiff,
                                                                       7   NAHID JAHANBIN
                                                                       8                        UNITED STATES DISTRICT COURT
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9                      CENTRAL DISTRICT OF CALIFORNIA
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10
                                                                      11   NAHID JAHANBIN,                              Case No. 2:20-cv-01793 FMO (SKx)
                                                                      12
                                                                                        Plaintiff,                      DISCOVERY MATTER
                                                                      13                                                (Hon. Steve Kim)
                                                                      14   v.
                                                                      15   TRANSAMERICA LIFE                            STIPULATED PROTECTIVE
                                                                      16   INSURANCE COMPANY, AN                        ORDER
                                                                           IOWA CORPORATION,
                                                                      17
                                                                      18                Defendant.
                                                                      19
                                                                      20
                                                                      21
                                                                      22          1. A. PURPOSES AND LIMITATIONS
                                                                      23          Discovery in this action is likely to involve production of confidential,
                                                                      24 proprietary, or private information for which special protection from public disclosure
                                                                      25 and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                      26 Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                                      27 following Stipulated Protective Order. The parties acknowledge that this Order does
                                                                      28 not confer blanket protections on all disclosures or responses to discovery and that the
                                                                                                                     –1–
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                     1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 2 of 14 Page ID #:136



                                                                       1 protection it affords from public disclosure and use extends only to the limited
                                                                       2 information or items that are entitled to confidential treatment under the applicable
                                                                       3 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                                                       4 that this Stipulated Protective Order does not entitle them to file confidential
                                                                       5 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                                                       6 followed and the standards that will be applied when a party seeks permission from
                                                                       7 the court to file material under seal.
                                                                       8          B. GOOD CAUSE STATEMENT
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9          This action is likely to involve trade secrets a nd other valuable research,
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   financial, technical, and/or proprietary information for which special protection from
                                                                      11   public disclosure and from use for any purpose other than prosecution of this action
                                                                      12   is warranted. Such confidential and proprietary materials and information consists
                                                                      13   of, among other things, confidential, business or financial information, information
                                                                      14   regarding confidential business practices, or other confidential research,
                                                                      15   development, or commercial information, information otherwise generally
                                                                      16   unavailable to the public, or which may be privileged or otherwise protected from
                                                                      17   disclosure under state or federal statutes, court rules, case decisions, or common
                                                                      18   law.
                                                                      19          Accordingly, to expedite the flow of information, to facilitate the prompt
                                                                      20   resolution of disputes over confidentiality of discovery materials, to adequately
                                                                      21   protect information the parties are entitled to keep confidential, to ensure that the
                                                                      22   parties are permitted reasonable necessary uses of such material in preparation for
                                                                      23   and in the conduct of trial, to address their handling at the end of the litigation, and
                                                                      24   serve the ends of justice, a protective order for such information is justified in this
                                                                      25   matter. It is the intent of the parties that information will not be designated as
                                                                      26   confidential for tactical reasons and that nothing be so designated without a good
                                                                      27   faith belief that it has been maintained in a confidential, non-public manner, and
                                                                      28   there is good cause why it should not be part of the public record of this case.
                                                                                                                     –2–
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                      1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 3 of 14 Page ID #:137



                                                                       1   2.     DEFINITIONS
                                                                       2          2.1 Action: the above-captioned pending federal lawsuit.
                                                                       3          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                                                                       4 information or items under this Order.
                                                                       5          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
                                                                       6 it is generated, stored or maintained) or tangible things that qualify for protection
                                                                       7 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                                       8 Cause Statement.
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10 support staff).
                                                                      11          2.5 Designating Party: a Party or Non-Party that designates information or
                                                                      12 items that it produces in disclosures or in responses to discovery as
                                                                      13 “CONFIDENTIAL.”
                                                                      14          2.6 Disclosure or Discovery Material: all items or information, regardless of
                                                                      15 the medium or manner in which it is generated, stored, or maintained (including,
                                                                      16 among other things, testimony, transcripts, and tangible things), that are produced or
                                                                      17 generated in disclosures or responses to discovery in this matter.
                                                                      18          2.7 Expert: a person with specialized knowledge or experience in a matter
                                                                      19 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                      20 an expert witness or as a consultant in this Action.
                                                                      21          2.8 House Counsel: attorneys who are employees of a party to this Action.
                                                                      22 House Counsel does not include Outside Counsel of Record or any other outside
                                                                      23 counsel.
                                                                      24          2.9 Non-Party: any natural person, partnership, corporation, association, or
                                                                      25 other legal entity not named as a Party to this Action.
                                                                      26          2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                      27 to this Action but are retained to represent or advise a party to this Action and have
                                                                      28 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                                                                     –3–
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                    1029396\305730450.v1
Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 4 of 14 Page ID #:138
Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 5 of 14 Page ID #:139
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 6 of 14 Page ID #:140



                                                                       1 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                                       2 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                                       3 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                                                                       4 portion or portions of the material on a page qualifies for protection, the Producing
                                                                       5 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                       6 markings in the margins).
                                                                       7          A Party or Non-Party that makes original documents available for inspection
                                                                       8 need not designate them for protection until after the inspecting Party has indicated
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9 which documents it would like copied and produced. During the inspection and
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10 before the designation, all of the material made available for inspection shall be
                                                                      11 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                                                      12 it wants copied and produced, the Producing Party must determine which documents,
                                                                      13 or portions thereof, qualify for protection under this Order. Then, before producing
                                                                      14 the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                                                      15 legend” to each page that contains Protected Material. If only a portion or portions of
                                                                      16 the material on a page qualifies for protection, the Producing Party also must clearly
                                                                      17 identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                      18 margins).
                                                                      19          (b) for testimony given in depositions that the Designating Party identify the
                                                                      20 Disclosure or Discovery Material on the record, before the close of the deposition, or
                                                                      21 in a writing sent to all parties no later than ten days after receipt of the transcript..
                                                                      22          (c) for information produced in some form other than documentary and for any
                                                                      23 other tangible items, that the Producing Party affix in a prominent place on the
                                                                      24 exterior of the container or containers in which the information is stored the legend
                                                                      25 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                      26 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                      27 portion(s).
                                                                      28          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                                                      –6–
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                                                        1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 7 of 14 Page ID #:141



                                                                       1 failure to designate qualified information or items does not, standing alone, waive the
                                                                       2 Designating Party’s right to secure protection under this Order for such material.
                                                                       3 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                       4 efforts to assure that the material is treated in accordance with the provisions of this
                                                                       5 Order.
                                                                       6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                       7          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                                                       8 designation of confidentiality at any time that is consistent with the Court’s
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9 Scheduling Order.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                                                                      11 resolution process under Local Rule 37.1 et seq.
                                                                      12          6.3 The burden of persuasion in any such challenge proceeding shall be on the
                                                                      13 Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                      14 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                      15 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                      16 or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                                      17 material in question the level of protection to which it is entitled under the Producing
                                                                      18 Party’s designation until the Court rules on the challenge.
                                                                      19   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                      20          7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                                                      21 disclosed or produced by another Party or by a Non-Party in connection with this
                                                                      22 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                      23 Protected Material may be disclosed only to the categories of persons and under the
                                                                      24 conditions described in this Order. When the Action has been terminated, a Receiving
                                                                      25 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                      26          Protected Material must be stored and maintained by a Receiving Party at a
                                                                      27 location and in a secure manner that ensures that access is limited to the persons
                                                                      28 authorized under this Order.
                                                                                                                     –7–
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                     1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 8 of 14 Page ID #:142



                                                                       1          7.2 Disclosure of “CONFIDENTIAL” Information or Items. A Receiving Party
                                                                       2   may use Protected Material that is disclosed or produced by another Party or by a Non-
                                                                       3   Party in connection with this Action only for prosecuting, defending or attempting to
                                                                       4   settle this Action. Protected Material must be stored and maintained by a Receiving
                                                                       5   Party at a location and in a secure manner that ensures that access is limited to the
                                                                       6   persons authorized under this Order.
                                                                       7          Unless otherwise ordered by the court or permitted in writing by the
                                                                       8 Designating Party, a Receiving Party may disclose any information or item
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9 designated “CONFIDENTIAL” only to:
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                      11 employees or independent contractors of said Outside Counsel of Record to whom it
                                                                      12 is reasonably necessary to disclose the information for this Action;
                                                                      13         (b) the officers, directors, and employees (including House Counsel) of
                                                                      14 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                      15          (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                      16 disclosure is reasonably necessary for this Action and who have signed the
                                                                      17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                      18          (d)   the court and its personnel;
                                                                      19         (e)    court reporters and their staff;
                                                                      20          (f)   professional jury or trial consultants, mock jurors, and Professional
                                                                      21 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                      22 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                      23          (g) the author or recipient of a document containing the information or a
                                                                      24 custodian or other person who otherwise possessed or knew the information;
                                                                      25          (h) during their depositions, witnesses ,and attorneys for witnesses, in the
                                                                      26 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                                      27 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                                      28 not be permitted to keep any confidential information unless they sign the
                                                                                                                     –8–
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                     1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 9 of 14 Page ID #:143



                                                                       1 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                       2 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                       3 deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                                       4 separately bound by the court reporter and may not be disclosed to anyone except as
                                                                       5 permitted under this Stipulated Protective Order; and
                                                                       6          (i) any mediator or settlement officer, and their supporting personnel, mutually
                                                                       7 agreed upon by any of the parties engaged in settlement discussions.
                                                                       8   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9 ANOTHER LITIGATION
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10          If a Party is served with a subpoena or a court order issued in other litigation
                                                                      11   that compels disclosure of any information or items designated in this Action as
                                                                      12 “CONFIDENTIAL,” that Party must:
                                                                      13          (a) promptly notify in writing the Designating Party. Such notification shall
                                                                      14 include a copy of the subpoena or court order;
                                                                      15          (b) promptly notify in writing the party who caused the subpoena or order to
                                                                      16 issue in the other litigation that some or all of the material covered by the subpoena or
                                                                      17 order is subject to this Protective Order. Such notification shall include a copy of this
                                                                      18 Stipulated Protective Order; and
                                                                      19          (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                                      20 the Designating Party whose Protected Material may be affected.
                                                                      21          If the Designating Party timely seeks a protective order, the Party served with
                                                                      22 the subpoena or court order shall not produce any information designated in this
                                                                      23 action as “CONFIDENTIAL” before a determination by the court from which the
                                                                      24 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                      25 permission. The Designating Party shall bear the burden and expense of seeking
                                                                      26 protection in that court of its confidential material and nothing in these provisions
                                                                      27 should be construed as authorizing or encouraging a Receiving Party in this Action to
                                                                      28 disobey a lawful directive from another court.
                                                                                                                     –9–
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                     1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 10 of 14 Page ID #:144



                                                                       1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                       2 PRODUCED IN THIS LITIGATION
                                                                       3          (a) The terms of this Order are applicable to information produced by a Non-
                                                                       4 Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                       5 produced by Non-Parties in connection with this litigation is protected by the
                                                                       6 remedies and relief provided by this Order. Nothing in these provisions should be
                                                                       7 construed as prohibiting a Non-Party from seeking additional protections.
                                                                       8          (b) In the event that a Party is required, by a valid discovery request, to
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9 produce a Non-Party’s confidential information in its possession, and the Party is
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                      11 confidential information, then the Party shall:
                                                                      12           (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                                      13 some or all of the information requested is subject to a confidentiality agreement with
                                                                      14 a Non-Party;
                                                                      15           (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                                                      16 Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                                      17 description of the information requested; and
                                                                      18           (3) make the information requested available for inspection by the Non-
                                                                      19 Party, if requested.
                                                                      20          (c) If the Non-Party fails to seek a protective order from this court within 14
                                                                      21 days of receiving the notice and accompanying information, the Receiving Party may
                                                                      22 produce the Non-Party’s confidential information responsive to the discovery request.
                                                                      23 If the Non-Party timely seeks a protective order, the Receiving Party shall not
                                                                      24 produce any information in its possession or control that is subject to the
                                                                      25 confidentiality agreement with the Non-Party before a determination by the court.
                                                                      26 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                      27 of seeking protection in this court of its Protected Material.
                                                                      28
                                                                                                                     – 10 –
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                      1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 11 of 14 Page ID #:145



                                                                       1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                       2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                       3 Protected Material to any person or in any circumstance not authorized under this
                                                                       4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                       5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                       6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                       7 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                       8 and (d) request such person or persons to execute the “Acknowledgment and
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9 Agreement to Be Bound” that is attached hereto as Exhibit A.
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                      11 PROTECTED MATERIAL
                                                                      12          When a Producing Party gives notice to Receiving Parties that certain
                                                                      13 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                      14 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                      15 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                      16 may be established in an e-discovery order that provides for production without prior
                                                                      17 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                      18 parties reach an agreement on the effect of disclosure of a communication or
                                                                      19 information covered by the attorney-client privilege or work product protection, the
                                                                      20 parties may incorporate their agreement in the stipulated protective order submitted to
                                                                      21 the court.
                                                                      22   12.    MISCELLANEOUS
                                                                      23          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                      24 person to seek its modification by the Court in the future.
                                                                      25          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                      26 Protective Order no Party waives any right it otherwise would have to object to
                                                                      27 disclosing or producing any information or item on any ground not addressed in this
                                                                      28 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                                                                     – 11 –
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                    1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 12 of 14 Page ID #:146



                                                                       1 ground to use in evidence of any of the material covered by this Protective Order.
                                                                       2          12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                       3 Protected Material must comply with Civil Local Rule 79-5 and any other Local Civil
                                                                       4 Rules and any chambers/departmental rules of this Court that are applicable.
                                                                       5 Protected Material may only be filed under seal pursuant to a court order authorizing
                                                                       6 the sealing of the specific Protected Material at issue. If a Party's request to file
                                                                       7 Protected Material under seal is denied by the court, then the Receiving Party may file
                                                                       8 the information in the public record unless otherwise instructed by the court.
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   13.    FINAL DISPOSITION
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10          After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                      11 days of a written request by the Designating Party, each Receiving Party must return
                                                                      12 all Protected Material to the Producing Party or destroy such material. As used in this
                                                                      13 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                      14 summaries, and any other format reproducing or capturing any of the Protected
                                                                      15 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                      16 Party must submit a written certification to the Producing Party (and, if not the same
                                                                      17 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                                      18 (by category, where appropriate) all the Protected Material that was returned or
                                                                      19 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                                      20 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                                      21 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                                      22 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                      23 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                      24 reports, attorney work product, and consultant and expert work product, even if such
                                                                      25 materials contain Protected Material. Any such archival copies that contain or
                                                                      26 constitute Protected Material remain subject to this Protective Order as set forth in
                                                                      27 Section 4 (DURATION).
                                                                      28   14.    Any violation of this Order may be punished by any and all appropriate
                                                                                                                      – 12 –
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                                                      1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 13 of 14 Page ID #:147



                                                                       1 measures including, without limitation, contempt proceedings and/or monetary
                                                                       2 sanctions.
                                                                       3
                                                                       4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                       5
                                                                       6   DATED _5/19/2020____________________
                                                                       7
                                                                       8   _______/s/Benjamin Blakeman____________
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   Attorneys for Plaintiff
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10
                                                                      11   DATED:_5/19/20_______________________
                                                                      12
                                                                      13         /s/ Vivian Orlando______________
                                                                      14   Attorneys for Defendant
                                                                      15
                                                                      16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                      17
                                                                      18
                                                                      19
                                                                      20            May 20, 2020
                                                                           DATED:________________________
                                                                      21
                                                                      22   _____________________________________
                                                                      23   Honorable Steve Kim
                                                                      24   United States Magistrate Judge
                                                                      25
                                                                      26
                                                                      27
                                                                      28
                                                                                                                  – 13 –
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                              1029396\305730450.v1
                                                                      Case 2:20-cv-01793-FMO-SK Document 14 Filed 05/20/20 Page 14 of 14 Page ID #:148



                                                                       1                                         EXHIBIT A
                                                                       2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                       3   I, _____________________________ [print or type full name], of
                                                                       4   _________________ [print or type full address], declare under penalty of perjury that
                                                                       5   I have read in its entirety and understand the Stipulated Protective Order that was
                                                                       6   issued by the United States District Court for the Central District of California on
                                                                       7   [date] in the case of Nahid Jahanbin, Plaintiff v. Transamerica Life Insurance
                                                                       8   Company, an Iowa Corporation, Defendant, Case No. 2:20-cv-01793 FMO (SKx). I
BLAKEMAN LAW 8383 Wilshire Blvd., Ste. 510, Beverly Hills, CA 90211




                                                                       9   agree to comply with and to be bound by all the terms of this Stipulated Protective
    Telephone: 213-629-9922 | Web: www.lifeinsurance-law.com




                                                                      10   Order and I understand and acknowledge that failure to so comply could expose me to
                                                                      11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                                                                      12   disclose in any manner any information or item that is subject to this Stipulated
                                                                      13   Protective Order to any person or entity except in strict compliance with the
                                                                      14   provisions of this Order. I further agree to submit to the jurisdiction of the United
                                                                      15   States District Court for the Central District of California for the purpose of enforcing
                                                                      16   the terms of this Stipulated Protective Order, even if such enforcement proceedings
                                                                      17   occur after termination of this action. I hereby appoint
                                                                      18   __________________________ [print or type full name] of
                                                                      19   _______________________________________ [print or type full address and
                                                                      20   telephone number] as my California agent for service of process in connection with
                                                                      21   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                      22   Order.
                                                                      23   Date: ______________________________________
                                                                      24   City and State where sworn and signed: _________________________________
                                                                      25   Printed name: _______________________________
                                                                      26
                                                                      27   Signature: __________________________________
                                                                      28
                                                                                                                     – 14 –
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                     1029396\305730450.v1
